Case 1:20-cv-01265-LJL Document 44 Filed 02/18/21 Page 1 of 2




                                                                02/18/2021
            Case 1:20-cv-01265-LJL Document 44 Filed 02/18/21 Page 2 of 2




APPLICATION GRANTED: The settlement conference in this matter currently scheduled for
Thursday, February 25, 2021 at 3:00 p.m. is rescheduled to Monday, April 26, 2021 at 10:00 a.m.
Counsel is directed to call Judge Parker’s teleconference line at the scheduled time. Please dial (866)
434-5269, Access code: 4858267. The parties are instructed to complete the Settlement Conference
Summary Report and prepare pre-conference submissions in accordance with Judge Parker’s
Individual Rules of Practice. Pre-conference submissions must be received by the Court no later than
April 19, 2021 by 5:00 p.m.




                                                                             02/18/2021
